United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2393
Issued: July 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 28, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) September 22, 2010 nonmerit decision denying his request
for reconsideration. Since more than 180 days elapsed since the most recent merit decision of
September 17, 20091 to the filing of this appeal on September 28, 2010, the Board lacks
jurisdiction to review the merits of the claim pursuant to the Federal Employees’ Compensation
Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3.3

1

The last merit decision of record following OWCP’s May 12, 2008 decision denying appellant’s emotional
condition claim, is the Board’s September 17, 2009 decision.
2
3

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits of his case under 5 U.S.C. § 8128.
FACTUAL HISTORY
This case has previously been before the Board. In a September 17, 2009 decision, the
Board affirmed OWCP’s May 12, 2008 decision denying appellant’s emotional condition claim.4
The Board found appellant failed to establish any compensable employment factors. The facts
and the circumstances of the case as set forth in the Board’s prior decision are incorporated
herein by reference.
On September 14, 2010 appellant requested reconsideration. He requested that OWCP
send all documents in his case as his attorney and doctors would like to review the material.
Appellant indicated that he would be submitting medical information in support of his claim. No
additional evidence was received.
By decision dated September 22, 2010, OWCP denied appellant’s reconsideration request
on the grounds it did not raise substantive legal questions or include new and relevant evidence.5
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,6
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.7 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.8 When a claimant fails to

4

Docket No. 08-2102 (issued September 17, 2009).

5

The Board notes that OWCP issued a January 6, 2011 decision denying appellant’s December 24, 2010 request
for reconsideration on the basis it was untimely filed and failed to present clear evidence of error. As this decision
was issued after appellant filed his appeal with the Board on September 28, 2010, and also pertains to whether
OWCP should reopen the claim for a merit review, it is null and void. See Douglas E. Billings, 41 ECAB
880 (1990); R.T., Docket No. 08-408 (issued December 16, 2008). See also 20 C.F.R. § 501.2(c)(3).
6

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.606(b)(2).

8

Id. at § 10.607(a). OWCP’s procedures provide that the one-year-time limitation period for requesting
reconsideration begins on the date of the original OWCP decision. 20 C.F.R. § 10.607(a); see A.F, 59 ECAB 714
(2008); Alberta Dukes, 56 ECAB 247 (2005). However, a right to reconsideration within one year also accompanies
any subsequent merit decision on the issues including a merit decision of the Board. D.G., 59 ECAB 455 (2008);
Robert F. Stone, 57 ECAB 292 (2005).

2

meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.9
When reviewing an OWCP decision denying a merit review, the function of the Board is
to determine whether OWCP properly applied the standards set forth at section 10.606(b)(2) to
the claimant’s application for reconsideration and any evidence submitted in support thereof.10
ANALYSIS
Appellant’s September 14, 2010 request for reconsideration did not allege, or
demonstrate that OWCP erroneously applied or interpreted a specific point of law. Additionally,
he did not advance a relevant legal argument not previously considered by OWCP. While
appellant stated he would be submitting medical information in support of his claim, no new
evidence was received by the time OWCP issued its September 22, 2010 decision denying his
request for reconsideration. Appellant’s claim was denied on the basis he did not establish a
compensable work factor. Thus, medical evidence would not be relevant to his claim where he
had not yet established a compensable work factor.11 Appellant did not submit any factual
evidence relevant to a compensable employment factor. Consequently, he is not entitled to a
review of the merits of his claim based on the above-noted requirements under section
10.606(b)(2).
On appeal, appellant contends that he never knew that he had a right to appeal the
Board’s September 17, 2009 decision as there was no letter with his appeal rights attached to the
decision. A decision of the Board is final upon expiration of 30 days from the date of the
decision.12 Appellant did not file a petition for reconsideration of the Board’s decision pursuant
to 20 C.F.R. § 501.7(a).13 He also indicated that he called OWCP in relation to the matter. The
record reflects that appellant called OWCP on September 10 and 16, 2010 in regard to his case
and his appeal rights. On September 10, 2010 appellant notified OWCP about a change in
address and was told to put it in writing. He also indicated that he wanted reconsideration and
was told to put his request in writing. As noted, appellant timely requested reconsideration on
September 14, 2010. For the above reasons set forth, appellant’s reconsideration request was
insufficient to warrant further merit review of his claim.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review pursuant to 5 U.S.C. § 8128(a).
9

Id. at § 10.608(b).

10

Annette Louise, 54 ECAB 783 (2003).

11

See Garry M. Carlo, 47 ECAB 299 (1996). See also Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

12

20 C.F.R. § 501.6(d).

13

Claimants for compensation have constructive notice of the requirements of the implementing federal
regulations due to its publication. See John A. Butcher, 42 ECAB 934 (1995).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 22, 2010 is affirmed.
Issued: July 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

